Citation Nr: 0533089	
Decision Date: 12/07/05    Archive Date: 12/21/05

DOCKET NO.  04-21 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for left knee 
disability.

3.  Entitlement to service connection for back disability.

4.  Entitlement to service connection for Type II diabetes 
mellitus.

5.  Entitlement to service connection for an abdominal scar, 
status post excision of a soft tissue tumor.

6.  Entitlement to service connection for residuals of a 
right foot crush injury.

7.  Entitlement to service connection for an appendectomy 
scar.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from February 1968 to 
July 1989.  He retired from active duty with more than twenty 
years of active duty service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In June 2005, the veteran attended 
a videoconference hearing before the undersigned.

At his June 2005 hearing, the veteran appears to have raised 
the issues of entitlement to service connection for a dental 
disorder secondary to sinusitis; and entitlement to service 
connection for a urinary disorder, also claimed as a residual 
of an appendectomy.  These matters are referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

The veteran contends that the disorders at issue either 
originated in service, or are otherwise etiologically related 
to service.

Service medical records show that the veteran sustained a 
crush injury to his right foot in October 1968.  X-ray 
studies showed soft tissue swelling, but no fracture.  In 
April 1972, an object fell on the foot; X-ray studies were 
negative for any abnormalities.  In May 1982, he reported 
experiencing additional trauma to the right foot.  At his 
retirement examination, no complaints or findings with 
respect to the right foot were recorded.  Significantly, 
despite the veteran's lengthy term of active duty service, he 
has not been afforded a VA examination to determine whether 
he still has a right foot disorder secondary to the above 
injuries in service.

The service records show that the veteran reported in May 
1968 that he had injured his knees.  X-ray studies of the 
left knee in August 1968 were negative for any abnormalities.  
At an August 1969 physical, he reported that he was 
undergoing treatment for a recent left knee injury.  The 
remaining service medical records document treatment for 
right knee complaints, but no left knee complaints or 
findings.  Postservice medical records are silent for any 
reference to a left knee disorder, but the veteran testified 
that since service he has self-treated all of his left knee 
symptoms.  As with the right foot claim, the RO has not 
afforded the veteran a VA examination to determine whether he 
has a left knee disorder secondary to the above injuries in 
service.

The service medical records show that the veteran was treated 
for sinusitis-type symptoms in April 1985.  The records show 
that he was treated on numerous other occasions for symptoms 
attributed to upper respiratory infections.  Postservice 
medical records on file for May 1998 to June 2002 document 
treatment on several occasions for sinusitis.  Again, the RO 
has not afforded the veteran a VA examination to address the 
etiology of his current sinusitis. 

The record shows that in April 1985, service physicians 
excised a lipoma from his abdominal wall.  The wound did not 
heal well, and he underwent a revision of the resulting scar 
in October 1985.  In January 1986, he developed appendicitis, 
and underwent an appendectomy.  Although the veteran almost 
certainly has residual scars from the above two procedures, 
the record shows that the RO has not scheduled the veteran 
for a VA examination to confirm the presence of scarring.

With respect the claimed back disability, service records 
show that in February 1973 the veteran fell onto a rock and 
struck his mid dorsal area.  X-ray studies of the lumbosacral 
spine were normal, and he was diagnosed with a contusion.  In 
November 1975, he reported injuring his mid back while 
lifting weights, and in July 1984 reported low back pain 
after heavy lifting.  In December 1984, he complained of back 
pain extending from his neck to the mid back.  Chest and 
cervical spine X-ray studies were negative for any 
abnormalities.  No back complaints were recorded at his 
retirement examination.  Postservice medical records on file 
include an April 2000 X-ray study showing mild degenerative 
changes in the thoracic spine.  The RO has not scheduled the 
veteran for a VA examination addressing the etiology of any 
current back disorder.

As discussed above, the veteran has not had the opportunity 
to attend VA examinations in connection with his claims.  In 
the Board's opinion, and particularly in light of the 
findings in the service medical records, the veteran should 
be afforded VA examinations addressing the presence and 
etiology of each of the claimed disorders.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002).  

With respect to diabetes, the service medical records are 
silent for any diagnosis of that disorder.  His retirement 
examination indicates that his lipid levels were elevated.  
Postservice medical records on file show that starting in 
2002, he was diagnosed with Type II diabetes mellitus.  

Service personnel records show that the veteran served aboard 
the U.S.S. Enterprise from August 1968 to July 1970.  His 
awards and decorations include the Armed Forces Expeditionary 
Medal, the Vietnam Meritorious Unit Citation, and the Vietnam 
Service Medal.  In November 2002, the National Personnel 
Records Center (NPRC) indicated that the veteran had Vietnam 
service from March 31 to April 17, 1969, and from May 31 to 
June 17, 1969.  These dates correspond to service personnel 
records showing that his ship (the USS Enterprise) 
participated in combat support operations including air 
strikes on enemy positions.  The NPRC also indicated that 
there was no record of exposure to herbicides for the 
veteran.  

At his June 2005 hearing, the veteran indicated that he never 
actually visited Vietnam at any point in service.  Rather, he 
served aboard the U.S.S. Enterprise off the shores of 
Vietnam, and assisted those who were performing operations in 
Vietnam.  In particular, he testified that he would handle 
containers and armaments he now suggests may have held 
herbicides.  He indicated that he did not know the contents 
of the containers at the time.  He also suggested that an 
explosion onboard ship in 1969 might have released herbicides 
into the air.

In this regard, the Board takes adjudicative notice of the 
fact that on January 14, 1969, the Enterprise suffered a 
series of crippling explosions on the flight deck when a 
missile detonated on board a F-4 Phantom.  This explosion 
triggered huge fires fed by thousands of gallons of jet fuel 
on board other fully loaded Phantoms that were located at the 
stern of the flight deck.  As the fires intensified bombs 
located on board the aircraft began to explode.  Marines 
belonging to the ship security detachment are known to have 
assisted in battling the fires.  See Trial: Ordeal of the USS 
Enterprise 14 January 1969, by Michael Joe Carlin.  The 
veteran was assigned to the Marine security detail assigned 
to the Enterprise.

Type II diabetes mellitus is a disease subject to service 
connection on a presumptive basis under 38 U.S.C.A. § 1116 
(West 2002) and 38 C.F.R. § 3.309(e) (2005).  The only 
veterans, however, entitled to a presumption of exposure to 
herbicides are those who served in the Republic of Vietnam 
between certain dates.  See 38 C.F.R. § 3.307(a)(6)(iii) 
(2005).  The veteran has testified under oath that he never 
set foot in Vietnam in service.  He is not precluded, 
however, from demonstrating that he was nevertheless actually 
exposed to herbicides while serving aboard the U.S.S. 
Enterprise or at any other time while on active duty.

Significantly, there is no indication that the RO has 
attempted to verify whether the U.S.S. Enterprise carried 
containers of herbicides during the veteran's service aboard 
that vessel, or whether the above referenced explosion 
resulted in the release of herbicides.  In the Board's 
opinion, further efforts to determine whether the veteran was 
exposed to herbicides should be undertaken.  In addition, the 
record reflects that the veteran has not been afforded a VA 
examination in connection with his claim.

The veteran is hereby notified that it is his responsibility 
to report for all examinations and to cooperate in the 
development of the claims, and that the consequences for 
failure to report for VA examination without good cause may 
include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 
(2005).  In the event that the veteran does not report for 
any ordered examination, documentation should be obtained 
which shows that notice scheduling the examination was sent 
to the last known address.  It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to the 
claims on appeal.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file any medical records 
identified by the veteran which have not 
been secured previously.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and his representative of this 
and ask them to provide a copy of the 
outstanding medical records.

3.  The RO should contact the NPRC and 
the appropriate service department to 
verify whether the U.S.S. Enterprise 
transported or stored containers of 
herbicides, or armaments using 
herbicides, between January and June 
1969.  The NPRC and appropriate service 
department, including the Naval 
Historical Center, must be requested to 
provide any information detailing the 
nature of any chemicals burned or 
released during the explosion and fire of 
January 14, 1969 on board the USS 
Enterprise.

4.  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
determine the nature, extent and etiology 
of any back, left knee, and right foot 
disorders.  All indicated studies should 
be performed, and all findings should be 
reported in detail.  With respect to any 
diagnosed back, left knee and/or right 
foot disorder, the examiner must opine 
whether it is at least as likely as not 
that the disorder is etiologically 
related to the veteran's period of 
service.  A complete rationale must 
accompany any opinion provided.  

The rationale for any opinion expressed 
must be provided.  The claims folder, 
including a copy of this remand, must be 
made available to and reviewed by the 
examiner.  The report is to reflect that 
a review of the claims file was made.  

5.  The veteran also should be afforded a 
VA ear, nose and throat examination to 
determine the nature, extent and etiology 
of his sinusitis.  All indicated studies 
should be performed, and all findings 
should be reported in detail.  The 
examiner should opine whether it is at 
least as likely as not that the veteran's 
sinusitis is etiologically related to his 
period of service.  The rationale for all 
opinions expressed should be provided.  
The claims folder, including a copy of 
this remand, must be made available to 
and reviewed by the examiner.  The report 
is to reflect that a review of the claims 
file was made.  

6.  The veteran should be afforded a VA 
endocrinological examination to determine 
the nature, extent and etiology of his 
Type II diabetes mellitus.  All indicated 
studies should be performed, and all 
findings should be reported in detail.  
The examiner should opine whether it is 
at least as likely as not that the 
veteran's Type II diabetes mellitus is 
etiologically related to his period of 
service, or was present within one year 
of his discharge therefrom.  The 
rationale for all opinions expressed must 
be provided.  The claims folder, 
including a copy of this remand, must be 
made available to and reviewed by the 
examiner.  The report is to reflect that 
a review of the claims file was made.  

7.  The veteran also should be afforded a 
VA surgical examination to determine the 
nature, extent and etiology of any 
abdominal scar, status post excision of a 
soft tissue tumor; and the nature, extent 
and etiology of any appendectomy scar.  
All indicated studies should be 
performed, and all findings should be 
reported in detail.  The examiner should 
opine whether it is at least as likely as 
not that any scar in the abdominal area 
is etiologically related to the 
appellant's lipoma excision performed in 
April 1985, and/or to the revision 
surgery performed in October 1985.  The 
examiner should also opine whether it is 
at least as likely as not that any 
observed scar in the appendix region is 
etiologically related the appendectomy 
performed in January 1986.  The nature of 
any objective evidence of a tender and/or 
painful scar must be noted.

The rationale for all opinions expressed 
should be provided.  The claims folder, 
including a copy of this remand, must be 
made available to and reviewed by the 
examiner.  The report is to reflect that 
a review of the claims file was made.  

8.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, has been conducted and completed 
in full.  The RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.

9.  The RO should then readjudicate the 
issues on appeal.  If the benefits sought 
on appeal are not granted in full the RO 
must issue a supplemental statement of 
the case, and provide the appellant and 
his representative an opportunity to 
respond.  The RO is advised that they are 
to make a determination based on the law 
and regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).
 
 
 
 

